DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 23, 2021 has been entered. Claims 60 and 62-75 remain pending in the application. Claim 61 has been canceled. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 60, 62, 63, 67, 68, and 73 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gradon et al. (US 2004/0079370) in view of Burnett et al. (US 2007/0106247).
base unit (humidifier 10) for use as part of a breathing circuit (Figure 5) which delivers heated, humidified gases to a patient for medical purposes, said breathing circuit of the type that includes a humidifier chamber (humidification chamber 4) adapted to hold a quantity of water (water 8) and having an inlet (inlet 3) and an outlet (outlet 12) to allow gases to flow through said humidifier chamber, a source of pressurized gases (ventilator 1) which in use are delivered to the inlet of said humidifier chamber, and a gases transportation pathway (gases transportation pathway 14) connected to said outlet of said humidifier chamber to convey said gases flow to said patient, said gases transportation pathway including a patient interface (gasses mask 16) adapted to supply said patient with said gases flow, said base unit including: a heater plate (heater plate 9) adapted to allow said humidifier chamber to in use be located on said heater plate so that said heater plate heats said quantity of water in said humidifier chamber and gases flowing through said humidifier chamber become heated and humidified ([0060]); and a control system (control means 11) configured to adjust one or more output parameters of said breathing circuit ([0034]), said control system including a receiver adapted to receive data from a temperature sensor (temperature probe 17) in real time, in use said receiver receiving data relating to at least one sensed parameter of the gases measured by said sensor (“control means 11 could be provided with inputs of temperature of the gases flow, for example a temperature sensing means or temperature probe 17 may be provided at or near the patient to indicate the gases temperature being received by the patient and a further temperature probe 18 may be provided to indicate to control means 11 the temperature of the humidified gases flow as it leaves outlet 12 of humidification chamber 4” [0034]) and said control system adjusting one or more of the output parameters of said breathing circuit according to said received data (“The controller 11 would repeatedly sense outlet gases temperature and flow rate and adjust heater plate power and possibly heater wire setting to automatically provide optimal (or as near to optimal as possible) gases temperature and humidity to patient 13, independent of changes in flow rate or inlet gases temperature” gases temperature, gases pressure, gases flow, gases humidity, or gases oxygen content (“temperature probe 17…to indicate the gases temperature being received by the patient and a further temperature probe 18…to indicate to control means 11 the temperature of the humidified gases flow as it leaves outlet 12 of humidification chamber 4. Furthermore, a flow sensing means or flow probe 19 may be provided anywhere in the breathing circuit” [0034]).
Gradon fails to explicitly teach said control system including a receiver that is an RFID interrogator and a sensor that is an RFID tag. Burnett teaches a fluid delivery system (system 10; Figure 1) that can be utilize to deliver gas to a patient ([0023]), the system comprising a control system (main control unit 40) including an RFID interrogator (wireless I/O ports 48) adapter to interrogate and receive date from at least one RFID tag (sensor 120 having RFID tag) in real time (“Wireless I/O ports 48 can also be configured to wirelessly communicate with sensors 120 and control valves 45, one or both of which can include RFID tags.” [0060]), in use said RFID interrogator receiving date relating to at least one sensed parameter of the fluid/gas being delivered measured by said at least one RFID tag (“Sensors 120 can be configured to measure a variety of physical properties related to the use of system 10…including temperature sensors…Suitable temperature sensors can include thermisters, thermocouples, optical sensors, and like devices…One more sensors 120 can also include RFID tags or like devices so as to be able to wirelessly signal an input to controller 41 or another instrument.” [0061]; “Temperature sensors 120 can also be placed within lumens 55 and 56 to monitor the temperature of infused and removed fluid” [0068]) and said control system adjusting an output parameter according to said received data ([0068]). At the time of the invention, it would have been obvious to one having ordinary skill in the art to modify the receiver and temperature sensor of Gradon to include an RFID interrogator and RFID tag, respectively, as opposed to a wired connection based on the teachings of Burnett to allow for wireless communication 

Regarding claim 63, modified Gradon teaches a base unit as claimed in claim 60 wherein one or more of the output parameters adjusted by said control system include any one of or any combination of: fan speed, heater plate power output, or breathing conduit heater wire power output (“The controller 11 would repeatedly sense outlet gases temperature and flow rate and adjust heater plate power and possibly heater wire setting to automatically provide optimal (or as near to optimal as possible) gases temperature and humidity to patient 13, independent of changes in flow rate or inlet gases temperature” [0067]).

Regarding claim 67, modified Gradon teaches a base unit as claimed in claim 60 wherein said base unit includes a user-operable control (user input means or switch 20)  adapted to allow a user to set the output parameters of said base unit ([0035]).

Regarding claim 68, modified Gradon teaches a base unit as claimed in claim 67 wherein said user-set output parameters are one or both of gases temperature and gases humidity (“switch 20 which could be used to allow a user (such as a health care professional or the patient themselves) to set a desired gases temperature of gases to be delivered or a desired gases humidity level to be delivered” [0035]).

Regarding claim 73, modified Gradon teaches a base unit as claimed in claim 60 wherein said source of pressurised gases (ventilator 1) is separate from said base unit (humidifier 10; Figure 5).
Claims 64, 65, 72, 74, and 75 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gradon et al. (US 2004/0079370) in view of Burnett et al. (US 2007/0106247) as applied to claim 60 above, and further in view of Schermeier et al. (US 2006/0278222).
Regarding claims 64, 65, 72, 74, and 75, modified Gradon teaches a base unit as claimed in in claim 60; wherein said control system includes a number of pre-set identification profiles (“A number of different such "humidity profiles" could be stored in a memory device” [0078]), wherein the sensor (temperature sensing means 17) is located at a patient end of a conduit (conduit 14; Figure 5). 
Modified Gradon fails to explicitly teach said at least one RFID tag comprises data relating to an identity of at least one component in said breathing circuit; wherein in use, said RFID interrogator is adapted to receive data from said at least one RFID tag relating to the identity of said at least one component in said breathing circuit and said control system is configured to compare said data relating to the identity of said at least one component to said one or more pre-set identification profiles and automatically adjust an initial value of one or more of the output parameters depending on one or more of said components identified; wherein said RFID interrogator is configured to receive data from said at least one RFID tag relating to said at least one sensed parameter and an identification of said at least one component of the breathing circuit; wherein said at least one RFID tag is placed in the breathing circuit as required, located at any one or more of: at a humidifier chamber outlet, a patient end of a conduit, a patient interface end of a conduit or in a patient interface.
Schermeier teaches breathing system (Figures 1 and 2) having a gases transportation pathway (breathing tube 4) having an RFID tag (memory element 5; “an RFID tag as a memory element 5” [0051]) comprising data relating to an identity of at least one component in said breathing circuit (“Various data are already written to the RFID tag in the state in which the breathing tube system is supplied. These contain data in the form of an identification number, a 
RFID interrogator (reading and writing unit 6) is configured to receive data from at least one RFID tag relating to a sensed parameter (“data on a performed treatment can be stored in the memory element and read later for accounting purposes. For example, it is thus possible to log the minutes of respiration performed” [0041]) and an identification of said at least one component of the breathing circuit (“Various data are already written to the RFID tag in the state in which the breathing tube system is supplied. These contain data in the form of an identification number, a manufacturer code, and make possible the reading of the date of manufacture and other specific data.” [0052]; [0053]); and wherein said RFID tag (memory element 5; “an RFID tag as a memory element 5” [0051]) located in a patient end of a conduit (memory element 5 on breathing tube 4; Figure 2).
At the time of the invention, it would have been obvious to one having ordinary skill in the art to further modify the base unit having an RFID interrogator and tag of Gradon in view of Burnett to include that the RFID tag is located at a patient end of the conduit and comprises data relating to an identity of at least one component in said breathing circuit, wherein the RFID interrogator receives data relating to both a sensed parameter and identification of a component, and automatically adjusting the initial value of the output parameters in accordance with the identified components based on the teachings of Schermeier to ensure that the correct .

Claims 66 and 69-71 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gradon et al. (US 2004/0079370) in view of Burnett et al. (US 2007/0106247) further in view of Schermeier et al. (US 2006/0278222) as applied to claim 64 above, and further in view of Stewart et al. (US 2005/0277873).
Regarding claims 66 and 69-71, modified Gradon teaches a base unit as claimed in claim 64. Modified Gradon fails to explicitly teach said at least one RFID tag carries expiry date data for said at least one component in said breathing circuit; said control system is adapted to compare a present date to said expiry date and initiate an alarm condition if said expiry date has passed; wherein said control system is adapted to alert a user if said expiry date has passed by an audio or visual alarm and/or by refusing to activate the breathing circuit. Stewart teaches a medical device (fluid delivery system 10) having at least one RFID tag (identifier 18) that carries expiry date data for said at least one component in said breathing circuit (“The identifier 18…can have an expiration date associated therewith” [0051]); the medical device having a control system (controller C) adapted to compare a present date to said expiry date (“The delivery device… has the recognition system that recognizes the identifier 18 and a date of operation of the pump” [0051]) and initiate an alarm condition if said expiry date has passed (“the system will also include an alarm system operably associated with the system that is capable of generating an alarm if an expired medicament is detected” [0051]); wherein the control system (controller C) is adapted to alert a user if said expiry date has passed by an audio or visual alarm and/or by refusing to activate the medical device (“if the recognition system of the pump reads an expired date, the pump will not operate and give an indication of an expired medicament…the system will also include an alarm system operably associated with the system that is capable of generating an alarm if an expired medicament is detected. The 

Response to Arguments
Applicant’s arguments with respect to claims 60 and 62-75 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH J SWANSON whose telephone number is (571)270-0394.  The examiner can normally be reached on M-F 7 AM-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/LEAH J SWANSON/Examiner, Art Unit 3783                                                                                                                                                                                                        /EMILY L SCHMIDT/Primary Examiner, Art Unit 3783